Citation Nr: 0806269	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  94-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for lumbar disc disease for the period of July 22, 
1993 to March 1, 2001.

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbar disc disease from March 1, 2001 to the 
present, excluding the period of December 11, 2002 to March 
31, 2003 where a temporary 100 percent evaluation was 
assigned.  

3.  Entitlement to an initial compensable disability 
evaluation for a surgical scar on the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied a compensable 
rating for the veteran's low back disability (classified as 
low back pain).  A 10 percent rating was subsequently granted 
effective from January 1993; the disability was reclassified 
as degenerative disc disease of the lumbar spine (post-
operative) at that time.  In January 1996, the rating was 
increased to 20 percent, with a 100 percent evaluation 
temporarily established from November 1992 to January 1993.  
The rating for the veteran's low back disability was later 
increased to 40 percent effective from March 1, 2001.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in March 2007.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The claim for an increase for a low back disability has been 
before the Board previously, and was remanded in April 1998 
for further evidentiary development.  All required actions 
have been taken.  

While a statement of the case issued during this appeal 
indicated that the veteran is seeking an "earlier effective 
date" for a 40 percent rating for his low back disability, 
the 40 percent rating was assigned during his appeal for an 
increased rating.  In reviewing the procedural history and 
the veteran's own testimony at his March 2007 Travel Board 
Hearing, the only issues he is pursuing on appeal are as 
styled on the title page of this decision and there is no 
other claim in appellate status.

The issue of the veteran's entitlement to a higher rating for 
his service-connected low back disability based on 
extraschedular criteria is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  For the relevant period prior to March 1, 2001, the 
veteran's service-connected low back disability was 
symptomatic and productive of functional impairment but it 
was not manifested by more than moderate limitation of motion 
of the lumbar spine or more than moderate intervertebral disc 
syndrome.    

2.  From March 1, 2001 to the present, save for the period of 
December 11, 2002 to March 31, 2003 (when the veteran was in 
convalescence for a second back surgery), the veteran's low 
back disability remained symptomatic and productive of 
significant functional impairment, to include biannual flare 
ups; however, it has not necessitate physician-prescribed bed 
rest; it has not been manifested by pronounced intervertebral 
disc syndrome or ankylosis of the thoracolumbar spine and it 
has not been productive of additional neurological disability 
that is compensable in degree, to include but not limited to 
radiculpathy and bowel and bladder impairment. 

3.  The veteran has a surgical scar in the low back region 
that is superficial and non-disfiguring; the preponderance of 
the evidence is against a finding that the scar is painful on 
examination.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for lumbar disc disease for the period of July 22, 
1993 to March 1, 2001 have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 (2001).  

2.  The criteria for a schedular rating in excess of 40 
percent for lumbar disc disease from March 1, 2001 to the 
present have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243 (2007).

3.  The schedular criteria for a compensable rating for a 
surgical scar in the lumbar spine region have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.14, 4.118, Diagnostic Codes 780-7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the information it did not 
provide, any resulting prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that, in the context of service 
connection claims and initial higher rating claims, VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, -- Vet. App. --, 2008 WL 239951, in terms of an 
increased rating claim, VCAA duties require: (1) that VA 
inform the claimant that to substantiate an increased rating 
claim, he must provide (or ask the Secretary to obtain) 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that the 
worsening has had on the claimant's employment and daily 
life; (2) that VA will determine a disability rating by 
applying relevant Diagnostic Codes, which typically range 
from zero percent to 100 percent, based on the nature of the 
symptoms of the disability, severity, duration, and impact 
upon employment and daily life; and (3) that VA apprise the 
claimant of the types of medical and lay evidence that he may 
offer (or ask the Secretary to obtain) to support an 
increased rating claim, such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id., at *4.  In addition, the Vazquez Court 
noted that if the Diagnostic Code under which the claimant 
had been rated contains criteria for a higher disability 
rating that he could not satisfy by demonstrating merely a 
noticeable worsening and accompanying impact on employment 
and daily life, but could only demonstrate such worsening by 
providing certain test results or specific measurements, VA 
must provide at least general notice of this requirement.  
Id.     

The May 2003 and December 2006 letters from the RO satisfies 
most of these mandates.  It informed the veteran about the 
type of evidence needed to support his claims, namely, proof 
that his service connected disabilities were worse than 
rated.  It indicated that such proof could take the form of 
doctor's statements, laboratory test results, and personal or 
other lay statements.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  It also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and further supplied the pertinent 
Diagnostic Codes for rating his low back disability.  The 
veteran was also notified of the need to give VA any evidence 
pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was not done in this case as the RO's initial adjudication 
was before the passage of the VCAA.  Such failure of notice 
was, however, remedied by the dispatch of subsequent 2003 and 
2006 VCAA letters, as well as in the issuance of re-
adjudications and statements of legal criteria issued in 
supplemental statements of the case.  Thus, any deficiency as 
to notice was corrected, and any presumption of prejudice is 
rebutted.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by re-adjudication of the claim, such as a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The veteran was afforded notice compliant with 
jurisprudential precedent set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); however, such notice was after the 
initial adjudication of the claims.  For reasons discussed in 
further detail below, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increase on his low back claim, and supports the assignment 
of the maximum schedular rating for the service-connected 
scar .  Thus, any question as to timing of notification for 
the rating or effective date to be assigned is moot.  See 
Dingess, supra.  Timely notice of the two Dingess elements 
would not have operated to alter the outcome in the instant 
case where evidence of a more severe lumbar spine condition 
is absent.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  

b. Duty to Assist
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  The Board notes that 
the veteran was provided with thorough VA orthopedic, 
neurological, and scar examinations that are adequate for 
rating purposes.  Under these circumstances, there is no duty 
to provide another examination or a medical opinion.  
38 C.F.R. §§  3.326, 3.327.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Spine

Since the veteran filed the current claim on appeal regarding 
a disability of the spine, VA twice amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Specifically, effective September 23, 2002, VA 
revised the criteria for evaluating spinal disorders under 
Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. 
Reg. 54345- 49 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  67 
Fed. Reg. 51455-58 (2003).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  Consequently, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating.  Severe limitation of motion is rated 40 
percent.  38 C.F.R. § 4.71a, DC 5292 (prior to September 26, 
2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  Moderate intervertebral disc 
syndrome is rated 20 percent.  A 40 percent evaluation 
contemplates severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling is available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DC's 5235-5243) include DC 5242 for degenerative 
arthritis, and DC 5243 for intervertebral disc syndrome.  As 
noted above, effective September 26, 2003, intervertebral 
disc syndrome is now evaluated under DC 5243 and is to be 
rated either under the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior DC 5293 in effect as of September 
23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

Analysis-Low Back

The veteran contends that his back disability has been more 
disabling than the ratings of 20 and 40 percent that have 
been assigned for the two periods of time at issue.  

Prior to March 1, 2001

There are several rating examinations on file which assessed 
both the extent of neurological and orthopedic disability 
established by the veteran's lumbar disc disease.  In 
November 1992, the veteran was admitted for back surgery, as 
lumbar disc protrusion was noted as well as range of motion 
findings limiting flexion to 10 degrees, extension to zero 
degrees, and left lateral and right lateral bending to 30 
degrees.  The veteran was in convalescence until the 
following January, and he received a temporary 100 percent 
rating for this period of increased debilitation.  

The veteran applied for an increase in compensation in July 
1993, and he was afforded  a VA examination the following 
August.  The associated report formed the basis of the 
increase to the 20 percent evaluation in effect for the first 
period of time at issue.  Flexion was noted to be within 2 
inches of the floor during this examination, estimated to be 
at about 75 percent of what is normal.  There was reduced 
strength on heel-walking on the right side compared to the 
left, with some inhibition on ankle jerk which was eventually 
equal bilaterally with reinforcement.  

A June 1995 examination revealed complaints about a loss of 
range of motion.  The veteran did not require a cane or 
assistive device to ambulate, and there was no curvature or 
muscle spasm noted on palpation.  Reflexes and circulation 
were normal, although a slight lack of sensation was noted in 
the right calf muscle.  X-ray reports were reviewed, with the 
veteran exhibiting thin discs at L4- L5 and L5- S1.  The 
veteran reported that he was employed as an insurance 
adjuster, but that his back problems were interfering with 
his ability to play sports such as golf.  There was some 
noted limitation of motion, with flexion to 50 degrees.  The 
examiner indicated, however, that the laminectomy in 1992 
definitely improved the overall condition of the veteran's 
back.  

Regarding functional impairment, a September 1994 letter from 
a private physician indicated that the veteran, in his 
employment, must get up and walk around to avoid having his 
back symptoms materialize, and that he is limited to carrying 
a weight of 50 pounds.  April 1996 clinical notes reflected 
that the veteran had 15 degrees of lateral bending and 
extension.  A fee basis examination occurred in December 
1996, which noted that the veteran could almost touch his 
toes on bending, and that he extended to 30 degrees.  Pain 
was present during flexion and discomfort was noted on left 
lateral rotation.  Sensory examination did not reveal any 
unusual findings, and lumbosacral disc disease with pain 
radiation into the right lower extremity was assessed.  

The veteran's 100 percent evaluation remained in effect from 
November 3, 1992 to December 31, 1992, as he was hospitalized 
for the service-connected condition at this time.  The 
veteran filed his current claim in July 1993, and his low 
back disability was eventually rated 20 percent from before 
that date until it was increased to 40 percent from March 1, 
2001.  

The medical evidence does not show that his disc disease of 
the lumbar spine was manifested by more than moderate 
intervertebral disc syndrome prior to March 1, 2001.  Thus, a 
rating in excess of 20 percent under Diagnostic Code 5293 is 
not warranted.  VA assessments found only minor sensory 
deficiency such as a slight lack of sensation in the right 
calf muscle.  There is no medical evidence of acute attacks 
of his intervertebral disc disorder during this time, nor is 
there evidence of an absent or diminished ankle jerk 
(reflex), which would warrant a higher evaluation under pre-
revision disc disease criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  The Board notes that the VA 
examination in August 1993 revealed some inhibition on ankle 
jerk but such was eventually equal bilaterally with 
reinforcement.  

The medical evidence does not show that his disc disease of 
the lumbar spine was manifested by more than moderate 
limitation of motion prior to March 1, 2001.  Thus, a rating 
in excess of 20 percent under Diagnostic Code 5292 is not 
warranted. The Board notes that as the veteran's rating was 
compensable under joint-specific guidelines, any findings of 
minor arthritic changes (noted in clinical reports) are not 
to be rated separately.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  See also 38 C.F.R. § 4.14 (the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided).  It is apparent that the 
veteran worked in an office environment where he was not 
required to lift objects, and was able to alleviate his pain 
by standing frequently, evidencing that pain was a 
significant limiting factor.  However, the veteran's 
functional limitations due to weakness, fatigue etc., were 
fully considered in the assignment of the 20 percent 
evaluation.  See DeLuca, supra.  There is no medical evidence 
to show additional loss of function (i.e., motion) of the 
lumbar spine due to pain or flare-ups of pain, supported by 
adequate pathology, or additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 20 percent prior to March 1, 2001.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 
(1995).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for his lumbar disc disease prior to 
March 1, 2001.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

From March 1, 2001 
  
The veteran has been examined several times since he was 
awarded a 40 percent evaluation effective March 1, 2001.  

In January 2001, the veteran was scheduled to have a VA 
examination on his low back.  While a preliminary claims file 
review was done, the veteran had to report to testify at a 
court appearance as part of his employment, and the actual 
examination was rescheduled.  The veteran was given a fee 
basis neurological examination in August 2001, which included 
electromyography (EMG) testing.  The EMG returned normal 
findings, but pain from the veteran's disc disease was noted 
to radiate in a right sciatic distribution.  The veteran 
reported that he has episodes of severe recurring pain, 
occurring biannually, where he remains in bed for a period of 
two weeks.  When the veteran is bed-ridden, he requires 
prescription pain medication.  There is no medical statement 
or opinion, however, which states that bed rest is prescribed 
during such episodes.  Range of motion was assessed in the 
examination, and the veteran displayed a forward flexion of 
75 degrees, extension of 20 degrees, lateral flexion of 20 
degrees, and rotation of 20 degrees.  A one and a half to two 
inch scar was noted on the midline of the back, and there was 
no tenderness noted in the thoracolumbar region.  Pinprick 
and vibration sensation were equal in all extremities, and 
there were no neurological deficits noted.  The veteran was 
diagnosed as having disc disease at multiple lumbar levels, 
with a severe foraminal narrowing noted at L4-5.  

The veteran was again examined in March and December 2003 for 
orthopedic and neurological assessments.  Neurologically, he 
was noted to exhibit low back pain with radiation into the 
right leg, status post laminectomy in 1992, as well as L4-5 
foraminotomy in December 2002.  Sensory reception was 
essentially normal, although there was some mild decrease to 
light touch in the right lateral thigh.  Upon the orthopedic 
examination, a slightly purple scar in the midline of his 
lumbar spine was noted, along with limitation of motion of 
the back.  Specifically, the veteran could forward flex his 
thoracolumbar spine to having his arms 16 inches from the 
floor, extend to 10 degrees, and bilaterally bend to 10 
degrees.  The reports of the veteran's December 2002 surgery 
are also associated with the claims file, and it is noted 
that the veteran again had a temporary 100 percent disability 
rating for the period of December 11, 2002 to March 31, 2003.  

In January 2006, the veteran received yet another examination 
which noted weakness, fatigue and lack of endurance upon 
repetitive exercise of the low back.  Range of motion 
findings were flexion pf the thoracolumbar spine to 60 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 10 degrees, and bilateral lateral rotation to 10 degrees.  
A scar was noted on the midline, which was not indurated or 
tender.  The veteran did not require the use of an assistive 
ambulatory device; however, he was unable to walk on his 
toes.  As far as functional impairment, it was reported that 
his employment can be interfered with as back pain is 
prominent when he drives a car, and that activities such as 
dressing can be problematic due to pain on bending.  Sensory 
examination did not reveal any areas of hypoalgesia in the 
right lower extremity, with no alteration of any sensory 
modalities.  The DeLuca factors were considered, and the 
examiner noted that flexion was to 50 degrees in light of 
this.  See DeLuca, supra.    

In order for the veteran to receive an evaluation in excess 
of 40 percent, he must either show that the criteria under 
pre-revision Code 5293 or post-revision Code 5243 are met.  
Under the old criteria, there is not evidence of pronounced 
intervertebral disc disease with associated neurological 
disability.  It is pertinent to note that there is no medical 
evidence of an absent ankle jerk.  The veteran's documented 
episodes of back pain, while certainly an impairment on his 
daily activities, are not so frequent in occurrence as to 
rise to the level of pronounced.  Thus, under pre-revision 
code 5293, the maximum schedular rating of 60 percent is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  It is also relevant to point out that a 40 percent 
rating contemplates significant back disability.

Under the post revision criteria, the Board notes that the 
veteran, while he has complained to a physician of being bed-
ridden, does not have documented physician-prescribed bed 
rest which would necessitate the application of the rating 
provisions specific to intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243. Regarding the General Formula, 
there is nothing to suggest that the veteran has ankylosis, 
making a higher rating inapplicable under current guidelines.  
Id.     

The rating criteria currently in effect recognize that the 
thoracic and lumbar segments move in unison.  See 38 C.F.R. § 
4.71a, Plate V.  The current 40 percent rating is the maximum 
evaluation allowed based upon limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 or (since September 
26, 2002) Diagnostic Code 5237-5243.  There is evidence of 
weakness, fatigue and lack of endurance upon repetition, 
which does affect the veteran's range of motion.  Applying 
these criteria to the pre-revision codal provision 5292, the 
veteran can bend to 50 degrees, and the pain on repetitive 
use is fully factored in to the assignment of the maximum 40 
percent evaluation available under that provision.  As the 40 
percent rating is the maximum evaluation allowed based upon 
limitation of motion under former or current rating criteria, 
a higher schedular rating cannot be assigned even when taking 
into consideration 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A 50 
percent rating is possible based upon unfavorable ankylosis 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5289.  However, there is no medical evidence of favorable or 
unfavorable ankylosis of the lumbar spine.

From March 1, 2001 to the present, save for the period of 
December 11, 2002 to March 31, 2003 (when the veteran was in 
convalescence for a second back surgery), the veteran's low 
back disability remained symptomatic and productive of 
significant functional impairment, to include biannual flare 
ups requiring extended bed rest.  However, it has not 
necessitate physician-prescribed bed rest; it has not been 
manifested by pronounced intervertebral disc syndrome or 
ankylosis of the thoracolumbar spine and it has not been 
manifested by additional neurological disability that is 
compensable in degree, to include but not limited to bowel 
and bladder impairment.  

On this latter point, the Board is cognizant that separate 
ratings can be assigned under current rating criteria for 
certain orthopedic and neurological manifestations of a back 
disability such as the one at issue.  However, in this case, 
while radiculopathy was noted in a private 2002 EMG, as well 
as in various clinical assessments; and there is a history of 
pain radiating into the right lower extremity, along with 
some minimal, transient loss of sensation in the same leg, 
the preponderance of the medical evidence is against a 
finding of neurological impairment, such as radiculopathy 
that would warrant a compensable rating under one of the 
neurological diagnostic codes.  See, e.g., 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  In support of this finding, 
the Board specifically notes that an EMG in August 2001 was 
normal.  A clinical evaluation at that time reveled pinprick 
and vibration were normal in both lower extremities and the 
examiner concluded that there were no neurological deficits.  
Upon neurological assessment in December 2003, it was 
reported that there was some mild decrease to light touch in 
a very localized area, the right lateral thigh and it was 
also noted at that time that sensory reception was 
essentially normal.  Upon the most recent VA examination in 
January2006, the examiner noted that sensory examination did 
not reveal any areas of hypoalgesia in the right lower 
extremity and there was no alteration of any sensory 
modalities.  In light of the thoroughness of these later 
clinical and laboratory assessments, the Board finds that the 
weight of the evidence is against a finding of radiculopathy 
that warrants a compensable rating.  See Note 1 after 
38 C.F.R. § 4.71a, Diagnostic Code 5243 and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 40 percent for the veteran's low back 
disability from March 1, 2001.  Accordingly, the benefit of 
the doubt doctrine does not apply to this aspect of the 
appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant");Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 

Regarding extraschedular entitlement, that matter is 
addressed in the remand below.  

Analysis-Scar, Low Back

The veteran has been granted a noncompensable evaluation for 
a post-operative scar on the midline of his low back, 
resultant from surgery to correct his service-connected 
lumbar spine disc disease.  He contends that this scar 
warrants a compensable rating.

The veteran contends that the scar at issue is painful over 
the course of his daily activities.  Under Code 7804, a 
superficial scar which is painful on examination warrants a 
maximum 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  (Emphasis added.)

The veteran related in his March 2007 Travel Board Hearing 
that there is considerable pain and irritation of the scar by 
his belt and other articles of clothing, causative of 
discomfort.  Pain, being a symptom which is ascertainable by 
the senses, is a symptom which the veteran is competent to 
report.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, in May 2003, the veteran received a 
comprehensive VA examination to address the severity of his 
service-connected scar.  The veteran was found to exhibit a 
17cm healing scar on the lumbar spine which was somewhat 
violaceous, although nontender to palpation.  There was no 
evidence of wasting or atrophy, and no area of anesthesia 
surrounding the scar.  In a previous assessment of the 
veteran's spine, specifically in the March 2003 examination, 
the veteran was noted to have a slightly purple scar in the 
midline.  The reports of the veteran's many examinations 
evaluating both the scar and the back note that there is no 
tenderness to palpation.  The scar is not disfiguring, and 
the current r40 percent rating takes into account significant 
limitation of motion.  The overwhelming preponderance of the 
evidence is against a finding that the scar is painful by 
objective demonstration, such as palpation of the scar on 
physical examination.  Accordingly, a compensable rating is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805.  


ORDER

Entitlement to a schedular rating in excess of 20 for lumbar 
disc disease prior to March 1, 2001, is denied.

Entitlement to a schedular rating in excess of 40 percent for 
lumbar disc disease from March 1, 2001 to the present, 
excluding the period of December 11, 2002 to March 31, 2003 
where a temporary 100 percent evaluation was assigned, is 
denied.  

Entitlement to a compensable rating for a post-operative scar 
in the lumbar spine region is denied.  


REMAND

The veteran has alleged, in essence, that he has a marked 
work impairment due to his service-connected lumbar disc 
disease, which raises  the issue of his entitlement to a 
higher rating or ratings on an extraschedular basis.  38 
C.F.R. § 3.321(b)(1) (2007).  Such matter has not to date 
been the subject of initial RO development or adjudication 
and remand is required to facilitate the completion of such 
actions.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an extraschedular rating for his 
lumbar disc disease prior to and after 
March 1, 2001, including evidence of 
frequent hospital care for its treatment, 
or evidence that his low back disorder, 
alone, has resulted in a marked 
interference with employment. 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit and advised to 
submit all pertinent evidence not already 
on file that is held in his possession. 
The veteran must also be informed that, 
if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded by the RO/AMC.

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether an extraschedular 
rating is warranted for either period of 
time at issue.

3.  Lastly, the veteran's claim of 
entitlement to an  extraschedular rating 
in excess of the schedular evaluations 
assigned for his service-connected lumbar 
disc disease prior to and from March 1, 
2001, must be initially adjudicated based 
on a de novo review of all pertinent 
evidence and consideration of all 
pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


